Case 20-10343-LSS Doc 3914 Filed 05/13/21 Pagelof3

os O° cates Joi Alber) L babii. I °

-RO
hy 1S BANKRUPTCY COUR:
ISTRICT OF DELAWARE

  

Z J ae 4 “one ha Ay (pot
px <LI 2, 7 ) ohh Len. J2

Aeimey, Bra At

Semel bon.

MorkLl hus tp Prod 2 nd

hy Aker 4 7" | ie nm Gramned
40, j

wan tl few
‘ Af) whith

fort te r- [Le Y fables!
viol 3 Mey! » sebeh wn few fr

 
Case 20-10343-LSS Doc 3914 Filed 05/13/21 Page2of3
(3)
oben) aki lf li. dhe banez- ACs
YW a7 Jf hve Leow Anka) phet

CMe Url prelier te, yt LL hf.

AN A Phage Lord. On ine Go

He btn, A fgllanL grS
PicAt tg prok |

 
Case 20-10343-LSS Doc 3914 Filed 05/13/21 Page3of3

 

i}

avo VST
77S Sway Bolsa

ve7d >

Jey A 1 Sup 11)

o-

1
Pe W
>
_ m 3
z >
~2 Y) ae
S E u 2
= . Ng
SI 7 0
2 9 §
= i

™M Zt

LL HEE egg teg ct EG Al geal

 

 
